the time of any reinstatement proceedings concerning Rosenfeld.
                   Accordingly, we remand this matter to the Southern Nevada Disciplinary
                   Board for further proceedings.'
                                     It is so ORDERED. 2




                                                    •

                   P a rr a guirre


                      C ktft

                   Gibbons




                          'As the recommendations that (1) Rosenfeld be suspended for five
                   years retroactive to October 30, 2013; and (2) as a condition precedent to
                   applying for reinstatement. Rosenfeld must pay the entire amount of
                   restitution identified in the agreement appear appropriate, this court
                   would be inclined to approve a revised conditional guilty plea including
                   such provisions, without the other extensive conditions in the current
                   agreement.

                         In light of these proceedings, we will take no further action on the
                          2

                   documents regarding Rosenfeld filed in Docket No. 64288 indicating that
                   suspension and/or disability inactive status might be appropriate as a
                   result of Rosenfeld's actions and almost immediate subsequent
                   hospitalization and withdrawal from practicing law. Additionally, this
                   order .constitutes our final disposition of this matter. Any further
                   proceedings concerning Rosenfeld shall be docketed as a new matter.

SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    en.
                    cc: Landis Law Group
                         State Bar of Nevada/Las Vegas
                         Kimberly K. Farmer, Executive Directer, State Bar of Nevada
                         Jeffrey R. Albregts
                         Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
         OF
      NEVADA


(0) 1.947A    ec.